Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9-12, 13-16, and 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Rajaperumal et al. (US Pre-Grant Publication 2020/0379993) in view of Arye et al. (US Pre-Grant Publication 2020/0334254). 

As to claim 1, Rajaperumal teaches a system, comprising: 
at least one processor (see paragraph [0142]); and 

create a materialized view from one or more of a plurality different data sources that the materialized view management platform is capable 15of accessing to store the materialized view in a target data store according to a definition for the materialized view (see paragraphs [0030] and [0033]. One may generate a materialized view and store the materialized view in a target location); 
monitor respective performance of operations performed by the materialized view management platform to:
obtain changes made to the one or more data sources (see paragraph [0102] and [0104]. The manager explicitly monitors for triggering events that cause the materialized view becoming stale with respect to its source table. This means that the source table has changed. Also see paragraph [0030], which states that the materialized view can be refreshed to reflect any updates made to its source table); 
determine updates to be made to the materialized view (see paragraph [0102] and [0104]. Entries are included for refreshing a materialized view. Also see paragraph [0030], which states that the materialized view can be refreshed to reflect any updates made to its source table); and 
make the determined updates to the materialized view stored in the target data store (see paragraphs [0102] and [0104]. The system may monitor and track changes to 
detecting an event to adjust … updating the materialized view based on the monitoring (see paragraphs [0103]-[0104]. The system may monitor metadata and jobs); 
in response to the detection of the event: 
adjust … updating the materialized view based on the 25detected event (see paragraphs [0102]-[0104]. A job should be performed based on a triggering event), wherein the adjustment is to subsequent operations (see paragraph [0104]. The materialized view update is performed after the detection of the event. Thus, “subsequent operations” are adjusted. As noted, the system of Rajaperumal may perform such updates as needed whenever a database is changed. The system of Rajaperumal does not simply perform one update and stop monitoring. Thus, a sequence of updates may be necessary) to perform at least one of: 
obtaining further changes for the materialized view from the different data sources (see paragraphs [0102] and [0104]. The jobs may include refreshing the materialized view with respect to its source table);
determining further updates to make to the materialized view (see paragraphs [0102] and [0104]); or 
making the further updates to the materialized view in the target data store (see paragraphs [0102] and [0104]).	
Rajaperumal does not explicitly show: 
detecting an event to adjust the performance of updating the materialized view based on the monitoring;
in response to the detection of the event: 
adjust the performance of updating the materialized view based on the 25detected event; 
Arye teaches: 
detecting an event to adjust the performance of updating the materialized view based on the monitoring (see paragraph [0205]-[0206]. When a number of records changed is greater than a threshold, the materialized view may be updated sooner);
in response to the detection of the event: 
adjust the performance of updating the materialized view based on the 25detected event (see paragraphs [0205]-[0206]), wherein the adjustment is to subsequent operations to perform at least one of:
obtaining further changes for the materialized view from the different data sources (see paragraphs [0205]-[0206]. Changes will be materialized from the different records);
determining further updates to make to the materialized view (see paragraphs [0205]-[0206]); or
making the further updates to the materialized view in the target data store (see paragraphs [0205]-[0206]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rajaperumal by the teachings of Arye because both references are directed towards managing databases. Arye provides Rajaperumal additional techniques to manage updating of remote views and databases, which will provide another technique to ensure that updates are handled efficiently and promptly. 

10As to claim 3, Rajaperumal as modified teaches the system of claim 1, wherein the adjustment to the subsequent operations making the updates to the materialized view in the target data store comprises increasing or decreasing an update rate for performing updates to the materialized view in the target data store (see Arye paragraphs [0205]-[0206]. An update rate may be changed).  

As to claim 4, Rajaperumal as modified teaches the system of claim 1, wherein the materialized view management 15platform is offered as part of a provider network and wherein at least one of the different data sources is another service offered by the provider network (see Rajaperumal paragraph [0030]).

As to claim 6, Rajaperumal as modified teaches the method of claim 5, wherein the adjustment to the subsequent operations obtaining the changes for the materialized view from the different data sources comprises increasing or decreasing a change capture rate for one or more of the different data sources (see Arye paragraphs [0205]-[0206]. A capture rate may be changed).

As to claim 9, Rajaperumal as modified teaches the method of claim 5, wherein the adjustment to the subsequent operations determining the updates to make to the materialized view comprises increasing or decreasing maintenance events for performing updates to the materialized view in the target data store (see Arye paragraphs [0205]-[0206]).

As to claim 10, Rajaperumal as modified teaches the method of claim 5, wherein the adjustment to the subsequent operations determining the updates to make to the materialized view comprises assigning performance of an operation to a view maintenance processing node instead of one of the data sources in a maintenance plan that is executed to determine the updates to make to the materialized view (see Rajaperumal paragraphs [0030] and [0101]-[0105]. The data processing platform and compute service manager performs updates to the materialized view, not the data sources). 

As to claim 11, Rajaperumal as modified teaches the method of claim 10, wherein the detected event to adjust the performance of updating the materialized view indicates that usage of the one data source exceeds a utilization limit (see Rajaperumal paragraph [0105]. The manager should not exceed a processing utilization limit).

As to claim 12, Rajaperumal as modified by Arye teaches wherein the detected event to adjust the performance of updating to the materialized view indicates that a lag between updates to the materialized view and changes at the data sources exceeds a threshold (see Arye paragraphs [0205]-[0206], which shows consideration of a lag interval between updates when choosing to provide updates. When a lag interval is greater than a threshold, the system may perform updates).

As to claim 13, Rajaperumal teaches the method of claim 5, wherein the event is detected according to one or more performance criteria, and wherein the method further comprises receiving a request that specifies the one or more performance criteria (see Rajaperumal paragraphs [0105] The client account may set the performance criteria).

As to claims 5 and 14, see the rejection of claim 1.
As to claims 7 and 16, see the rejection of claim 3.
As to claim 15, see the rejection of claim 6. 
As to claim 18, see the rejection of claim 9.
As to claim 19, see the rejection of claim 10.
As to claim 20, see the rejection of claim 4.


Claims 2, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaperumal et al. (US Pre-Grant Publication 2020/0379993), in view of Arye et al. (US Pre-Grant Publication 2020/0334254), and further in view of Souder et al. (US Patent 6,889,231). 

As to claim 2, Rajaperumal as modified teaches the system of claim 1. 
Rajaperumal as modified does not clearly teach wherein the detected event to adjust the 5performance of updating the materialized view indicates that the target data store is unavailable, and 
wherein the adjustment to the subsequent operations making the updates to the materialized view in the target data store comprises instructing a target connector for the target data store to buffer received updates to the materialized view.  
Souder teaches wherein the detected event to adjust the 5performance of updating the materialized view indicates that the target data store is unavailable (see 44:31-54. The system can detect when a failure occurs that would require resending changes from the source site), and 
wherein the adjustment to the subsequent operations making the updates to the materialized view in the target data store comprises instructing a target connector for the target data store to buffer received updates to the materialized view (see 44:31-54. Changes are directed to a first-in-first-out buffer after a failure).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Rajaperumal by the teachings of Souder because both references are directed towards managing databases. Souder provides Rajaperumal additional techniques to manage updating of remote views and databases, which will give an administrator of Rajaperumal more ways to respond to user needs. 

As to claims 8 and 17, see the rejection of claim 2.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152